           Case 2:17-bk-14769-VZ                   Doc 84 Filed 12/04/18 Entered 12/04/18 14:22:23                                      Desc
                                                    Main Document     Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Nancy Curry
 Chapter 13 Standing Trustee                                                                             FILED & ENTERED
 1000 Wilshire Blvd., Suite 870
 Los Angeles, CA 90017
 (213) 689-3014 FAX (213) 689-3055                                                                               DEC 04 2018
 trustee13la@aol.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY penning DEPUTY CLERK




 Chapter 13 trustee

                                            UNITED STATES BANKRUPTCY COURT
                                                                      LOS ANGELES
                                      CENTRAL DISTRICT OF CALIFORNIA -Name           DIVISION
                                                                           Of DIVISION

 In re:                                                                       CASE NO.: 2:17-bk-14769-VZ
                                                                              CHAPTER: 13
 Grigoryan, Jasmena

                                                                                 ORDER CONFIRMING CHAPTER 13 PLAN


                                                                              DATE: November 19, 2018
                                                                              TIME: 10:15 A.M.
                                                                              COURTROOM: 1368
                                                                              PLACE: 255 E. Temple Street
                                                                                     Los Angeles, CA 90012

                                                              Debtor(s).

The Chapter 13 Plan or last amended plan, if any (Plan) of Debtor, was filed on (date)                          08/14/18      .

The Plan was served on the creditors pursuant to FRBP 3015. The Debtor appeared and was examined at a meeting
conducted pursuant to 11 U.S.C. § 341(a). The court finding that the Plan meets the requirements of 11 U.S.C. §1325,
the court orders as follows:

The Plan is confirmed, with the following provisions:

1. Plan payments:

    a.         The amount of each monthly plan payment is $             . The due date is              day of each
               month for       months. The Plan provides for the payment of       % of allowed claims for general
               unsecured creditors.

    b.         For months 1-10 , the monthly plan payment is $      1,600.00     . For months 11-60 , the monthly plan
               payment is $     2,223.00   . [Repeat as needed] The due date is 18th day of each month. The Plan
               provides for the payment of   0 % of allowed claims for general unsecured creditors.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
          Case 2:17-bk-14769-VZ                   Doc 84 Filed 12/04/18 Entered 12/04/18 14:22:23                                      Desc
                                                   Main Document     Page 2 of 3

2. Confirmation of the Plan is without prejudice to the rights of secured creditors with respect to postpetition defaults by
   the Debtor.

3. Other provisions:

    a.        This is a base plan with the Debtor paying at least $ 127,150.00 of disposable income into the Plan. The
              Debtor shall submit statements of income on an annual basis to the trustee, which income shall be reviewed
              by the trustee who may petition the court to increase the monthly plan payment for cause until such time as all
              allowed unsecured creditors, to the extent they are to be paid during the term of the Plan, are paid 100%.
              The trustee may increase the dividend paid allowed claims until the full amount of the plan base stated in this
              paragraph has been paid by the Debtor or the claims have been paid in full without further notice or order
              from the court.

    b.        The trustee is authorized to make payment to holders of secured claims based on the Plan. However, a filed
              proof of claim will control the amount owed the creditor, unless an objection to such proof of claim is filed,
              whether that amount is more or less than the amount provided by the Plan.

    c.        Counsel for Debtor is awarded fees of $ 3,000.00 ; having previously received $ 1,500.00                                   , counsel is
              entitled to payment of $ 1,500.00    from the estate.

    d.        See attachment for additional provisions incorporated in this order.

    e.        Other:




                                                                          ###




                 Date: December 4, 2018




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 2                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
Case 2:17-bk-14769-VZ           Doc 84 Filed 12/04/18 Entered 12/04/18 14:22:23                      Desc
                                 Main Document     Page 3 of 3


                   $77$&+0(17)2525'(5&21),50,1*&+$37(53/$1

     (DFK\HDUDFDVHLVSHQGLQJDIWHUILOLQJRIWKHFDVHWKHGHEWRUVKDOOWLPHO\VXEPLWWKHSHUVRQDO
        DQGEXVLQHVVLQFRPHWD[UHWXUQVWRWKHDSSURSULDWHWD[LQJDXWKRULWLHV7KHGHEWRUVKDOOSURYLGHWR
        WKH7UXVWHHFRPSOHWHFRSLHVRISHUVRQDODQGEXVLQHVVLQFRPHWD[UHWXUQVDQGFRSLHVRIIRUPV:
        VDQGRUZLWKLQGD\VDIWHUWKHLQFRPHWD[UHWXUQVDUHILOHG
        
        
     7KHGHEWRUVKDOOWXUQRYHUWRWKH7UXVWHHDQ\IHGHUDODQGVWDWHLQFRPHWD[UHIXQGVWKDWDUHLVVXHG
        WRWKHGHEWRUGXULQJWKHSODQWHUPLQH[FHVVRIZLWKLQGD\VRILWVUHFHLSW7KHGHEWRULV
        DOORZHGWRUHWDLQDPD[LPXPRIRIFRPELQHGWD[UHIXQGVHDFK\HDU
        
     ,IWKH'HEWRULVVHOIHPSOR\HGWKH'HEWRUVKDOOSURYLGHILQDQFLDOVWDWHPHQWVLQFOXGLQJEXWQRW
        OLPLWHGWREDQNVWDWHPHQWVLQFRPHDQGH[SHQVHVWDWHPHQWVDEDODQFHVKHHWDQGDFDVKIORZ
        VWDWHPHQWIRUHYHU\VL[PRQWKVRIWKHSODQWHUP
        
        

